DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 12-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandoorn (US 6,482,017).
In regard to claim 1, Vandoorn discloses an electric power device for providing power to a plug 16, the electric power device comprising:
a body 24;
a receptacle 18 configured to receive a plug 16;
a source connector 28 configured to be coupled to a power source 26;
a casing 20 coupled to the body 24 and movable with respect to the body 24 between:
a first position (fig. 1B) in which the casing 20 defines an enclosed chamber and access to the receptacle 18 is inhibited; and

wherein a transition from the first position to the second position is configured to cause the receptacle 18 to be electrically decoupled from the source connector 28 when the casing is at the second position; and
wherein a transition from the second position to the first position is configured to cause the receptacle 18 to be electrically coupled to the source connector 28 when the casing 20 is at the first position.

In regard to claim 3, Vandoorn discloses the receptacle 18 comprises one or more conductive members configured to physically couple to one or more conductive members of the plug 16 (this is inherent of the device).

In regard to claim 12, Vandoorn discloses the body 24 comprises an outlet box.

In regard to claim 13, Vandoorn discloses a method of operating an electric power device, the method comprising:
moving a casing 20 of an electronic power device from a first position (fig. 1B) with respect to a body 24 in which the casing 20 defines an enclosed chamber and access to a receptacle 18 of the electric power device is inhibited, to a second position (fig. 1A) in which the casing 20 is configurable to enable access to the receptacle 18 for receipt of a plug 16; 
wherein moving the casing 20 from the first position to the second position is configured to cause the receptacle 18 to transition from being electrically coupled to a source connector 28 of the electric power device at the first position to being electrically decoupled from the source connector 28, such that the receptacle 18 is electrically decoupled from the source connector 28 while at the second position.

moving the casing 20 of the electric power device from the second position to the first position; and
wherein moving the casing 20 from the second position to the first position is configured to cause the receptacle 18 to transition from being electrically decoupled to the source connector 28 at the second position to being electrically coupled to the source connector 28, such that the receptacle 18 is electrically coupled to the source connector 28 while at the first position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandoorn.
Vandoorn does not disclose at least a portion of the body 24, the casing 20, or both are transparent to enable the plug 16 coupled to the receptacle 18 to be visible while the plug 16 is coupled to the receptacle 18 when the receptacle 18 is at the first position.
.
Allowable Subject Matter
Claims 2, 4-10, 15, 16, 18-21 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 2, the prior art fails to provide, teach or suggest a power supply cord including one or more conductors coupled to the source connector. In regard to claim 4, the prior art fails to provide, teach or suggest the casing includes a first portion and a second portion, at least one of the first portion and the second portion includes a channel. In regard to claim 6, the prior art fails to provide, teach or suggest movement of the casing from the second position to the first position is configured to cause the casing to engage one or more flex spring arms coupled to the source connector such that, when the casing is at the second position, the one or more flex spring arms cause the receptacle to be electrically coupled to the source connector; and each of the one or more flex spring arms biased toward a position in which the receptacle is electrically decoupled from the source connector. In regard to claim 7, the prior art fails to provide, teach or suggest the casing comprising a flexible plastic seal having a first portion and a second portion. In regard to claim 8, the prior art fails to provide, teach or suggest a coupling device configured to enable: movement of the casing in a first direction with respect to the body, and movement of casing in a second direction with respect to body. In regard to claim 15, the prior art fails to provide, teach or suggest the step of while the casing is at the first position, receiving a first input to initiate movement of the casing from the first position to the second position, wherein moving the casing from the first position to the second position is responsive indicators configured to provide a first indication of an electrical state of the source connector, a second indication of an electrical state of the receptacle, or both. In regard to claim 18, the prior art fails to provide, teach or suggest the coupling device comprises a lever. In regard to claim 20, the prior art fails to provide, teach or suggest movement of the casing from the second position to the first position is configured to cause the casing to engage one or more flex spring arms coupled to the source connector such that, when the casing is at the second position, the one or more flex spring arms cause the receptacle to be electrically coupled to the source connector.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Tdt
8/1/2021

/THO D TA/Primary Examiner, Art Unit 2831